  Exhibit 10.1

                                                                      Schedule 1
 
CHANGE OF CONTROL
SEVERANCE PLAN PARTICIPANTS
   
NAME
BENEFIT
LEVEL
   
Rainwater, G L
3
Baxter, Warner L
3
Cisel, Scott A
3
Cole, Daniel F
3
Sullivan, Steven R
3
Voss, Thomas R
3
Kelley, Richard A
3
Whiteley, David A
3
Martin, Donna K
3
Mark, Richard J
3
Naslund, Charles D
3
Nelson, Gregory L
3
   
Birdsong, Jerre E
2
Birk, Mark C
2
Borkowski, Maureen A
2
Bremer, Charles A
2
Davis, Jimmy Lowell
2
Evans, Ronald K
2
Glaeser, Scott A
2
Herrmann, Timothy E
2
Heflin, Adam C
2
Iselin, Chris A
2
Lindgren, Mark C
2
Lyons, Jr., Martin J
2
Menne, Michael L
2
Moehn, Michael
2
Mueller, Michael G
2
Neff, Robert K
2
Nelson, Craig D
2
Power, Joseph M
2
Powers, Robert L
2
Prebil, William J
2
Schepers, David J
2
Schukar, Shawn
2
Serri, Andrew M
2
Simpson, Jerry Lee
2
Sobule, James A
2
Weisenborn, Dennis W
2
Zdellar, Ronald C
2
   